Citation Nr: 0707042	
Decision Date: 03/09/07    Archive Date: 03/20/07

DOCKET NO.  05-17 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Entitlement to an increased rating for irritable bowel 
syndrome, cholecystectomy, hiatal hernia, and appendectomy, 
currently rated as 30 percent disabling.  

(The issue of whether the creation of the overpayment of 
educational assistance benefits in the amount of $7980.40 is 
valid, is the subject of a separate Board decision.)



WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from July 1985 to February 
1995, as well as for a period of more than 10 years prior to 
that.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 decision of the Manila, the 
Republic of the Philippines, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In July 2006, the 
veteran testified at a Travel Board hearing before the 
undersigned.  


FINDING OF FACT

The veteran's service-connected irritable bowel syndrome, 
cholecystectomy, hiatal hernia, and appendectomy, are not 
manifest by malnutrition, weight loss, vomiting, melena, 
anemia or abdominal adhesions resulting in hemorrhages, or 
large ulcerated or eroded areas.


CONCLUSION OF LAW

The criteria for rating in excess of 30 percent for irritable 
bowel syndrome, cholecystectomy, hiatal hernia, and 
appendectomy, have not been met.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 4.7, 4.10, 4.20, 4.110-
4.114, Part 4, Diagnostic Code 7318-7319 (2005).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Prior to the initial adjudication of the claimant's claim, a 
letter dated in June 2004 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
claimant was aware that it was ultimately the claimant's 
responsibility to give VA any evidence pertaining to the 
claim.  The VCAA letter told the claimant to provide any 
relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).

The claimant's pertinent VA and private medical records have 
been obtained, to the extent available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  The 
claimant was also afforded a VA examination in August 2004.  
38 C.F.R. § 3.159(c)(4).  The records satisfy 38 C.F.R. 
§ 3.326.

There is no objective evidence indicating that there has been 
a material change in the service-connected disability since 
the claimant was last examined.  38 C.F.R. § 3.327(a).  The 
duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-95.  
The August 2004 VA examination report is thorough and 
supported by VA outpatient treatment records.  The 
examination in this case is adequate upon which to base a 
decision 

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Since the RO assigned the 30 percent disability rating at 
issue here for the claimant's service-connected disability 
and the Board has concluded that the preponderance of the 
evidence is against assigning a higher rating, there is no 
question as to an effective date to be assigned, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has thoroughly reviewed all evidence of 
record, the more critical evidence consists of the evidence 
generated during the appeal period.

In a November 1995 rating decision, service connection was 
granted for irritable bowel syndrome, history of 
cholecystectomy, hiatal hernia, and appendectomy.  A 10 
percent rating was assigned effective March 1995, under 
Diagnostic Code 7318-7319.  

Correspondence was received in April 2004 in which an 
increased rating was requested.  The veteran indicated that 
he had post-surgical adhesions and a small bowel obstruction.  
In support of his claim, the veteran submitted private 
medical evidence showing that he did have postoperative 
adhesions which caused intestinal colic in 1998 as well as a 
post operative bowel obstruction with dehydration in 2003.  
The veteran also exhibited acute gastroenteritis with mild 
dehydration.  

The veteran also furnished published information on abdominal 
adhesions and bowel obstructions.  This information did not 
specifically address the veteran's own state of health.  
Rather, it generally addressed those topics.  As such, it is 
not specific to the veteran's current level of disability.  

In August 2004, the veteran was afforded a VA examination.  
The claims file was reviewed after the examination was 
performed.  The examiner noted that the veteran had 
maintained his weight since the past year.  He weighed 156.3 
pounds.  There was no nausea or vomiting.  The veteran stated 
that he had constipation for 2 to 3 days every 2 weeks.  He 
used Metamucil for relief.  He had diarrhea 2 to 4 times per 
day for 1-2 days per week.  This was relieved by eating 
apples and bananas.  There was no fistula.  There was no 
malnutrition, anemia, or other evidence of debility.  The 
veteran was fairly nourished.  The abdomen was slightly 
globular, soft, slightly tender over the right half, with 
slightly hyperactive bowel sounds.  There was no palpable 
mass.  There was scarring due to previous surgeries, but it 
was not tender.  

The diagnoses were healed scar of the abdomen, allegedly 
residual of exploratory laparotomy for Crohn's disease and 
appendectomy; healed scar of the abdomen, allegedly residual 
of exploratory laparotomy with small bowel resection; healed 
scar of the abdomen, allegedly residual of cholecystectomy.  

The examiner opined that there was likely presence of post 
operative adhesions with incomplete partial intestinal 
obstruction and abdominal pain.  X-rays were performed.  The 
impression was ileus, confirming previous finding of 
obstruction.  

In October 2004, the veteran was granted an increased rating 
of 30 percent effective April 2004.  He seeks a rating in 
excess of the 30 percent.  

In November 2004, the veteran underwent an 
esophagogastroduodenoscopy.  The resulting diagnoses were 
antral gastritis and duodenal ulcers.  The ulcers/erosions 
were noted to be superficial.  The veteran also underwent a 
colonoscopy.  The resulting diagnoses were diverticulosis and 
proctitis, non-specific.  

In July 2006, the veteran presented testimony at his hearing.  
The veteran related that he had abdominal pain, cramping, and 
constipation.  He reported having symptoms when he consumed 
certain foods.  He indicated that the constipation occurred 
at least once every 2 weeks.  The veteran stated that he had 
loose bowel movements, at least 3 to 4 times per week.  
Additionally, he indicated that he had offensive gas.  He 
reported that he had difficulty digesting certain foods, 
which he tried to avoid.  The veteran stated that he had not 
had any recent treatment and had only been told he had high 
bad cholesterol.  Within the past year, the veteran related 
that he had gained 5-10 pounds.  

The increased rating issue on appeal is one affecting the 
digestive system.  General rating considerations for diseases 
of the digestive system are contained in 38 C.F.R. §§ 4.110-
4.113.

Weight loss is used to evaluate digestive system disorders.  
"Substantial weight loss" means a loss of greater than 20 
percent of the individual's baseline weight, sustained for 3 
months of longer.  The term "minor weight loss" means a 
weight loss of 10 to 20 percent of the individual's baseline 
weight, sustained for 3 months or more.  The term "inability 
to gain weight" means that there has been substantial weight 
loss with inability to regain it despite appropriate therapy.  
"Baseline weight" means the average weight for the 2 year 
prior preceding the onset of the disease.  See 38 C.F.R. 
§ 4.112.  

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area, as indicated by the 
instructions under the title "Diseases of the Digestive 
System," do not lend themselves to distinct and separate 
disability evaluations without violating the fundamental 
principle relating to pyramiding as outlined in 38 C.F.R. § 
4.14.  38 C.F.R. § 4.113.

Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348 inclusive will not be combined with 
each other. A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114.  

Thus, although the veteran has several gastrointestinal 
disorders, they are rated together.  

In evaluating residuals of gallbladder removal, severe 
symptoms warrant a 30 percent rating. 38 C.F.R. § 4.114, 
Diagnostic Code 7318.  Under Diagnostic Code 7319, irritable 
colon syndrome, a 30 percent rating is assigned when the 
disability is severe, with diarrhea, or alternating diarrhea 
and constipation, with more or less constant abdominal 
distress.  38 C.F.R. § 4.114, Diagnostic Code 7319.

The veteran has been assigned the maximum rating under 
Diagnostic Code 7318 and 7319.  The Board must also consider 
all other applicable codes which provide higher ratings.  

Diagnostic Code 7305 provides higher ratings for duodenal 
ulcer.  Under that code, a 40 percent evaluation is granted 
for moderately severe duodenal ulcer, which is less than 
severe, but with impairment of health manifested by anemia 
and weight loss; or recurrent incapacitating episodes 
averaging 10 days or more in duration at least four or more 
times a year. 

In this case, the veteran has duodenal ulcers, but they are 
superficial.  Moreover, the veteran's gastrointestinal 
disorders, as a while, do not cause anemia and weight loss.  
On examination, the veteran's weight was noted to have been 
stable.  Further, at his hearing, the veteran indicated a 5 
to 10 pound weight gain.  There is no evidence of anemia on 
examination and the veteran stated that he had not been 
diagnosed as having anemia.  There is no competent evidence 
of recurrent incapacitating episodes at all.  Thus, a higher 
rating is not warranted under that code.  

Diagnostic Code 7307 provides higher ratings for gastritis.  
Diagnostic Code 7307 provides a 60 percent rating for chronic 
gastritis with severe hemorrhages, or large ulcerated or 
eroded areas.  The veteran does not have these symptoms.  He 
has erosions, but they are superficial, not large or 
ulcerated.  Thus, a higher rating is not warranted under that 
code.  

Diagnostic Code 7308 provides higher ratings for post 
gastrectomy syndrome.  Under Diagnostic Code 7308, post 
gastrectomy syndromes, moderate disability characterized by 
less frequent episodes of epigastric disorders with 
characteristic mild circulatory disturbances after meals, but 
with diarrhea and weight loss warrant a 40 percent rating.  
The veteran does not have circulatory disturbances or weight 
loss.  Thus, a higher rating is not warranted under that 
code.  

Diagnostic Code 7323 provides higher ratings for colitis.  
Diagnostic Code 7323 provides for a 60 percent rating for 
severe colitis with numerous attacks a year and malnutrition 
with fair health during remissions.  The veteran does not 
have malnutrition.  Thus, a higher rating is not warranted 
under that code.  

Diagnostic Code 7328 provides higher ratings for resection of 
the small intestine.  Under that code, where there is 
definite interference with absorption and nutrition, 
manifested by impairment of health objectively supported by 
examination findings including definite weight los, a 40 
percent rating is warranted.  Again, the veteran does not 
have weight loss.  Thus, a higher rating is not warranted 
under that code.  

Diagnostic Code 7346 provides higher ratings for hiatal 
hernia.  A 60 percent rating is warranted for symptoms of 
pain, vomiting, material weight loss and hematemesis or 
melena with moderate anemia; or if there are other symptom 
combinations productive of severe impairment of health.  The 
veteran does not have vomiting, any weight loss, melena or 
anemia.  His other symptoms do not combine to produce severe 
impairment of health.  Thus, a higher rating is not warranted 
under that code.  

In sum, the veteran does not meet the criteria for a higher 
rating under any of the potentially applicable diagnostic 
codes.  

The Board has also considered whether a separate rating is 
warranted for scarring of the skin.  Scars, other than head, 
face, or neck, that are superficial and that do not cause 
limited motion warrant a 10 percent rating for area or areas 
of 144 square inches (929 sq. cm.) or greater.  A superficial 
scar is one not associated with underlying soft tissue 
damage.  38 C.F.R. § 4.118, Diagnostic Code 7802.  The 
veteran's scars measure 21 by 2 centimeter and 18 by 1/2 
centimeter.  Thus, they do not meet the size requirement.  

A 10 percent rating may be assigned for scars which are 
superficial and unstable.  An unstable scar is one where, for 
any reason, there is frequent loss of covering of skin over 
the scar.  38 C.F.R. § 4.118, Diagnostic Code 7803.  That is 
not the case here.  

A 10 percent rating is assigned for scars which are 
superficial and painful on examination.  38 C.F.R. § 4.118, 
Diagnostic Code 7804.  The scarring was not painful.  Scars 
may also be rated based on limitation of function of the 
affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805.  No 
limitation of motion was demonstrated.  

Therefore, a separate rating for scarring is not warranted.  

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In this case, the preponderance of the evidence is against a 
rating in excess of 30 percent for irritable bowel syndrome, 
cholecystectomy, hiatal hernia, and appendectomy.


ORDER

An increased rating for irritable bowel syndrome, 
cholecystectomy, hiatal hernia, and appendectomy is denied.  



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


